Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  April 5, 2007                                                                                            Clifford W. Taylor,
                                                                                                                   Chief Justice

                                                                                                         Michael F. Cavanagh
                                                                                                         Elizabeth A. Weaver
                                                                                                                Marilyn Kelly
                                                                                                           Maura D. Corrigan
                                                                                                         Robert P. Young, Jr.
                                                                                                         Stephen J. Markman,
  133046                                                                                                                Justices




  MICHAEL ALAN GRAY, #147217

                  Plaintiff-Appellant,

  v                                                                   SC: 133046
                                                                      CoA: 272671
  ARTHUR H. LANDAU,

             Defendant-Appellee.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of February 8, 2007, the Clerk of the Court is
  hereby directed to close this file.




                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             April 5, 2007                       _________________________________________
           jm                                                                    Clerk